Hooper, J.
Tlie only issue in this ease was one of fact; the jury rendered a verdict in favor of the plaintiff; the defendant made a motion for a new trial, which was overruled, and upon this ruling he assigns error. The evidence, though conflicting, fully authorized the verdict, no error of law is shown, and the motion for a new trial, based on the general grounds only, was properly overruled. Greer v. State, 6 Ga. App. 785 (65 S. E. 802); Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732).

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.